DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 9/8/21.  Claims 1, 2, 13 amended. Claims 6, 7, 11 and 12 have been canceled.   Claims 1-5 and 8-10, and 13 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Claims 1-5 and 8-10, are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al. US Pub. No. 2018/023279 cited in previous in view of  Licht  10936854 in view of  Benvides US Publication No. 2018/0018593..
Re Claim 1, Glaser discloses a transaction processing system (abstract)  including a plurality of terminal devices associated with display places of commodities and set near the associated display places of the commodities (P79), the transaction processing system comprising: one or more computers having: informing units, of the one or more computers, respectively provided in the plurality of terminal devices and configured to perform an informing operation; a first determining unit, of the one or more computers, configured to determine the commodity taken out from any one of the display places   (P79 the imaging/recognition stations) ; 
a first updating unit, of the one or more computers, configured to update list data (P48 customer selecting and deselecting items for purchase through a store) and associating such interactions with a record and/or account), which is stored in a storage device and represents a list of the commodities registered as purchased commodities (Virtual cart data i.e. check out list, checkout processing information), to register, as the purchased commodity, the commodity determined by the first determining unit (P90 synchronization engine,  association between a virtual cart, CV-person, and a payment mechanism stored as part of an account-record which is  used to execute a financial transaction transparently during a checkout process) ; and 
a first instructing unit, of the one or more computers, configured to instruct, according to the update of the list data by the first updating unit, execution of the informing operation by the informing unit of the terminal device correlated with the 
Glaser fail to specifically discloses a sensor configured to detect action of a shopper with respect to the commodities and a selling floor of a store; and a monitor configured to monitor action of the shopper based on detection by the sensor, wherein the monitor is configured to: track a date and time the shopper is lost, track a date and time the shopper is present, determine, and cause to be provided a notification, that the shopper has left the store, and determine, and cause to be provided a notification, that the shopper has entered the store.
Licht discloses a sensor  (camera ) configured to detect action of a shopper with respect to the commodities and a selling floor of a store  (Claim 18; Column 4, lines 14-20, tracking each of the customers and locations of the customers while in the store  based on the biometric features and the non-biometric features an) ; and a monitor  (tracker 131) configured to monitor action of the shopper based on detection by the sensor, wherein the monitor (Tracker) is configured to :  track a date and time the shopper is present (Column 8, lines 65-67; Column 5, lines 6-9),  determine, and cause to be provided a notification, that the shopper has left the store (Column 4 lines 61-67)   , and determine, and cause to be provided a notification, that the shopper has entered the store (Column 3, line 52-54; Column 6, lines 64-67) .
Given the teachings of Licht it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glaser with a sensor configured to detect action of a shopper with respect to the commodities and a selling floor of a store; and a monitor configured to monitor action of 
Doing so would provide a less complex people tracking technology based on individual biometric-based tracking.
Licht as modified by Glaser discloses all of the claimed limitations from above except for tracking a date and time the shopper is lost.
However Benavides discloses tracking  a date and time the shopper is lost  (P20, P67 identify anomalies in varying situations, including locating lost family members in public spaces, the sensor or device may transmit the user's location (base on the proximity data), and the relevant date and time of detection (or loss of signal – equated to shopper is undetectable thus lost )  .
Given the teachings of Benavides it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Licht as modified by Glaser with tracking a date and time the shopper is lost.
As suggested by Benavides doing so would provide and intelligent systems that adapt to changes in human behavior and identify anomalies in the defined criteria as the defined criteria evolves (P17).
Re Claim 2, Glaser, Licht and Benavides discloses the system according to claim 1, and Glaser discloses  wherein the storage device correlates the list data (virtual cart, check out list ) with the shopper and stores the list data, the first updating unit is 
Re Claim 3, Glaser,  Licht and Benavides discloses the system according to claim 1, and Glaser  further  discloses a second determining unit, of the one or more computers, configured to determine the commodity returned to the display place; a second updating unit, of the one or more computers, configured to update the list data to cancel the commodity determined by the second determining unit from the purchased commodities; and a second instructing unit, of the one or more computers, configured to instruct, according to the update of the list data by the second updating unit, execution of the informing operation by the informing unit of the terminal device associated with the display place of the commodity determined by the second determining unit (P72, P81).  
Re Claim 4, Glaser, Licht and Benavides discloses the system according to claim 3,  and Glaser discloses wherein the second updating unit is configured to update the list data associated with the shopper who returns the commodity, and the informing unit is configured to inform, according to an instruction from the second instructing unit, together with the identification data for identifying the shopper identified by a second identifying unit, of the one or more computers, a number of items and a total amount of 
Re Claim 5, Glaser, Licht and Benavides discloses the system according to claim 3,  and Glaser discloses wherein the informing unit is configured to perform different informing operations respectively according to an instruction from the first instructing unit and an instruction from the second instructing unit (Figs 3-6; P74-75). 
Re Claim 8, Glaser, Licht and Benavides discloses the system according to claim 1, and Glaser discloses further discloses member database for storing a list of member IDs of shoppers registered to shop for the commodities (P50, user-record will preferably include various properties such as personal identifiable information).  
Re Claim 9, Glaser, Licht and Benavides discloses the system according to claim 1, and Glaser discloses a shopper database for storing shopper ID data (P50-P51; Fig. 6).  
Re Claim 10, Glaser,  Licht and Benavides discloses the system according to claim 1, and Glaser discloses a check in computer configured to check in a shopper based on a member ID (P50; P63; P155-P156; Fig. 6).  
Re Claim 11, Glaser Licht and Benavides discloses the system according to claim 1, and Glaser discloses an action monitoring computer (agent motioning system) configured to monitor action of a shopper with respect to the commodities (P48 and P74; Fig.2).  
Re Claim 13, Glaser discloses a method of operating a transaction processing system including a plurality of terminal devices associated with display places of commodities and set near the associated display places of the commodities, the method 
Glaser fails to specifically discloses  tracking a date and time a shopper is lost; track a date and time the shopper is present; determining, and causing to be provided a notification, that the shopper has left a store; and -4- 4828-2477-1566.1Atty. Dkt. No. 047373-0520 determining, and causing to be provided a notification, that the shopper has entered the store.
However Licht discloses track a date and time the shopper is present (Column 8, lines 65-67; Column 5, lines 6-9); determining, and causing to be provided a notification, that the shopper has left a store (Column 4 lines 61-67)    ; and -4- 4828-2477-1566.1Atty. Dkt. No. 047373-0520 determining, and causing to be provided a notification, that the shopper has entered the store (Column 3, line 52-54; Column 6, lines 64-67)..
Given the teachings of Licht it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 
Doing so would provide a less complex people tracking technology based on individual biometric-based tracking.
Licht as modified by Glaser discloses all of the claimed limitations from above except for tracking a date and time a shopper is lost.
However Benavides discloses tracking  a date and time  a shopper is lost  (P20, P67 identify anomalies in varying situations, including locating lost family members in public spaces, the sensor or device may transmit the user's location (base on the proximity data), and the relevant date and time of detection (or loss of signal – equated to shopper being undetectable thus lost )  .
Given the teachings of Benavides it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Licht as modified by Glaser with tracking a date and time the shopper is lost.
As suggested by Benavides doing so would provide and intelligent systems that adapt to changes in human behavior and identify anomalies in the defined criteria as the defined criteria evolves (P17).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final.

Conclusion
The following reference is cited but not relied upon:
Buibas et al. discloses one or more embodiments of the invention enable a camera-based system that analyzes images from multiple cameras to track items in an autonomous store, such as products on store shelves, and to determine which items shoppers have taken, moved, or replaced.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887